DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0266481) in view of Wu (2011/0112448).
With respect to claim 2, Alexander et al. disclose the claimed adjustable tightening device except for the first band portion including a through hole and except for the reel unit connected with the actuating member. Alexander et al. disclose an adjustable tightening device, including:
a fastening mechanism 28,30, including a first band portion 66, the first band portion including through a recess having an annular gearing portion 82,84 (as shown in Fig. 6 of Alexander et al.);
an actuating member, disposed within the recess (as shown in Fig. 6 of Alexander et al.), having 
a central shaft portion as shown below in the image taken from Fig. 14A of Alexander et al.:
[AltContent: textbox (receiving hole)][AltContent: ][AltContent: textbox (central shaft portion)][AltContent: ]
    PNG
    media_image1.png
    392
    475
    media_image1.png
    Greyscale

 and 
two elastic arms 86, each of the two elastic arms radially extending away from the centrals shaft portion, 
the central shaft portion having 
two first restriction portions 112, each of two elastic arms 86 having 
a ratchet 81 disengageably meshed with the annular gearing portion 82,84 (as shown in Figs. 14A and 14B of Alexander et al.), the ratchet 81 being radially movable between a first position and a second position (as shown in Figs. 14A and 14B of Alexander et al.), each of the two first restriction portions 112 being arranged separately from any of the two elastic arms; 
a rotatable member 88, connected with the actuating member, including 
two second restriction portions 114 and 
two abutting ribs 106, each of the two abutting ribs 106 being movable between a third position and a fourth position and abuttable against one of the two elastic arms 86 (as shown in Figs. 14A and 14B of Alexander et al.), 
each of the two first restriction portions 112 being an insertion hole, 
each of the two second restriction portions 114 being a pin which movably inserts within the insertion hole (as shown in Fig Figs. 14A and 14B of Alexander et al.); 
wherein when the rotatable member 88 is rotated toward a first direction (“opposite direction,” Alexander et al., paragraph [0093]), each of the two abutting ribs 106 is located in the third position, each of the two abutting ribs 106 abuts against one of the two elastic arms 86 so that the ratchet is not meshed with the annular gearing portion 82,84 and the gear portion 78 is rotatable toward the first direction (Alexander et al., paragraph [0093]; Fig. 14B); 
when the rotatable member is rotated toward a second direction (“one direction,” Alexander et al., paragraph [0092]), each of the two abutting ribs 106 is located in the fourth position (adjacent proximal ends 11 of arms 86), each of the two abutting ribs abuts against one of the two elastic arms 86 so that the ratchet is meshed with the annular gearing portion (Alexander et al., paragraph [0094]) and the gear portion is unidirectionally rotatable toward the second direction (“A non-ramped side of bump 84 may serve to discourage movement of pawl 81 over such bump 84 when sprocket 78 is rotated in an opposite direction,” Alexander et al., paragraph [0078], Fig. 14A);
wherein each of the two elastic arms 86 and the central shaft portion defines 
a receiving hole, the receiving hole is noncommunicated with the two insertion holes (as shown in Figs. 14A and 14B of Alexander et al.), one of the two abutting ribs 106 is engaged within one of the two receiving holes, each of the two insertion holes has 
two blocking walls disposed at two opposite sides thereof as shown in the image below taken from Fig. 14A of Alexander et al.: 

[AltContent: textbox (blocking wall)][AltContent: ][AltContent: textbox (blocking wall)][AltContent: ]
    PNG
    media_image2.png
    375
    331
    media_image2.png
    Greyscale



wherein when each of the two abutting ribs 106 is located in the third position (Alexander et al., Fig. 14B) and abuts against one of the two elastic arms 86, each of the two pins abuts against one of the two blocking walls, as shown above; 
when each of the two abutting ribs 106 is located in the fourth position (Alexander et al., paragraph [0094]; Fig. 14A) and abuts against one of the two elastic arms 86 (at proximal ends 111), each of the two pins 114 abuts against the other of the two blocking walls (as shown in Fig. 14A of Alexander et al.).
While Alexander et al. disclose a recess in the first band portion instead of a through hole in the first band portion (as shown in Fig. 6 of Alexander et al.), it is noted that the recess performs the same function as the through hole. That is the recess accommodates the actuating member so that the ratchets on the elastic arms can engage with the annular gearing portion that is circumferentially disposed around the inner side of the recess. There does not appear to be any criticality for the through hole to pass all the way through the first band portion. Thus one of ordinary skill in the art would see the through hole of the instant invention and the recess of Alexander et al. as obvious equivalents. 
Furthermore, Wu teaches a similar adjustable tightening device that uses a reel unit 24 connected with an actuating member (interior of knob 21 as shown in Fig. 8 of Wu), the reel unit 24 being rotatable to a first band portion 122. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the gear portion 78 disclosed by Alexander et al. with the reel unit taught by Wu because it is a simple substitution of one known element for another to obtain predictable results. That is, replacing the gear portion 78 with the reel unit taught by Wu has the predictable result of tightening the first band portion with respect to another part of the helmet. 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive of any error in the above rejection.
While claim 2 had previously been indicated as containing allowable subject matter, Applicant has amended claim 2 thereby removing much of the indicated allowable subject matter. Thus, the above new rejection is set forth for claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 11, 2022